department of the treasury internal_revenue_service washington d c number release date date cc ebeo mswim frev-115397-98 uilc memorandum for district_counsel attn senior attorney from senior technician reviewer employee_benefits exempt_organizations branch subject plan legend state plan retirement_system pursuant to your request we have post-reviewed your memorandum to the chief examination_division concerning whether wages earned by participants in the state’s plan are subject_to federal_insurance_contributions_act fica tax we agree with your analysis and conclusion that such compensation is not subject_to fica tax as background any member of the state’s retirement_system who is eligible for regular retirement may elect to participate in the plan this election may be made only once for a specified period not to exceed years beginning within days after the member first becomes eligible for regular retirement and ending no later than years and days from the date the member first becomes eligible for regular retirement in no case may the actual participation in the plan exceed years and once specified the period of participation may not be extended a member participating in the plan may not terminate participation prior to the end of the selected duration without terminating employment once participation in the plan commences the election to participate is irrevocable during the period of participation in the plan membership in the retirement_system ceases the participant is considered by the retirement_system to be in a retired status retirement benefits which would otherwise have been due the participant shall during the period of participation in the plan be credited to the individual’s subaccount in the plan thus it is our understanding that during the period of participation in the plan the participants receive current compensation from the state and their retirement_system benefits are credited to their plan subaccounts upon termination of both their participation in the plan and employment a participant may receive at his or her option either a lump sum payment of their individual plan subaccount or systematic disbursements with respect to fica tax code sec_3101 and sec_3111 impose fica tax on wages received by employees and paid_by employers with respect to employment under code sec_3121 the term employment does not include service performed in the employ of a state by any individual who is a member of a retirement_system of such state under sec_31_3121_b_7_-2 participants in the plan will be deemed to be participants in the state retirement_system without regard to whether they continue to accrue a benefit or whether the distribution of benefits under the retirement_system has been suspended pending cessation of services thus the compensation paid to the plan participants and paid_by the state will not considered wages paid with respect to employment and thus will not be subject_to fica tax if you have any questions regarding this matter feel free to contact attorney michael swim of my staff who may be reached on patricia mcdermott senior technician reviewer branch employee_benefits exempt_organizations
